Citation Nr: 0031466	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  97-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989, and apparently followed by membership in the United 
States Army Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision from the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was 
conducted in July 2000, at which time the veteran and his 
representative agreed that the issues to be considered were 
as stated on the preceding page.  During that hearing, the 
appellant submitted additional evidence accompanied by a 
written waiver of consideration of that evidence by the RO.  
See 38 C.F.R. §§ 19.37, 20.1304 (2000).  Hence, the Board 
will consider such evidence in connection with the current 
appeal.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

The Board has conducted a preliminary review of the veteran's 
claims file.  Service medical records reveal that the veteran 
sustained right ankle strains in May 1986, April 1987 and 
July 1987.  In August 1988, the veteran complained of pain in 
his upper back near his shoulders, and a muscle pull of the 
upper back was diagnosed.  In January 1989, the veteran 
complained of right heel pain and pain between the shoulder 
blades.  Resolving tendonitis and paravertebral muscle spasm 
were diagnosed.  

Post-service, August 1996 VA examinations diagnosed status 
post multiple contusions from a tank accident and chronic 
neck and cervico-dorsal spine pain.  

The veteran contends that he currently has a right ankle 
disability due to several inservice right ankle strains, and 
a cervical spine disability due to having to sleep in a tank 
and having to lift heavy objects to maintain tanks in 
service.  

However, the record includes no specific medical opinion as 
whether there is a relationship between the symptoms noted in 
service and any current chronic right ankle or cervical spine 
disorder.  

In this regard, it is noted that recently, Congress amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to clarify VA's duty assist a claimant in 
developing all facts pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed right ankle or cervical spine 
disorder and the veteran's active military service, to 
include the symptoms noted in the veteran's service medical 
records.  

The Board notes further that the veteran stated that he 
served in the U. S. Army Reserves subsequent to discharge in 
August 1989.  However, the record does not include any 
medical records from the veteran's period of service in the 
Reserves.  Therefore, the RO should verify all additional 
periods of service of the veteran and attempt to procure 
related service medical records.  

The RO should also obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the RO 
should adjudicate the claim on the merits. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active duty for 
training, or inactive duty training, 
performed by the veteran subsequent to 
August 1989.  The type of service and 
dates of such service must be set out 
separately.  The veteran's personnel 
records, unit assignments, and morning 
reports should be requested for all 
periods of active duty, inactive duty 
training and active duty for training.

2.  The RO should determine the 
custodian, such as the National Personnel 
Records Center or the veteran's reserve 
unit, of the veteran's service medical 
records associated with all service 
verified by the information obtained 
through paragraph 1 and request any 
records available.  The RO should 
document all efforts undertaken to obtain 
the veteran's service medical records, 
including any search which yields 
negative results.  

3.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the right ankle 
and neck disorder pertaining to the 
veteran.  This should specifically 
include any outstanding records from any 
VA facilities identified by the veteran.  
The veteran should also be asked to 
indicate the names and addresses of any 
private medical care providers who 
furnished treatment for either or both 
disabilities, to include information 
about any insurance or workers' 
compensation claims or examinations.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.

4.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA orthopedic examination determine the 
nature and etiology of any current 
chronic right ankle or cervical spine 
condition.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND, and elicits from the 
veteran a detailed history of injury and 
symptoms pertaining to the involved 
joints.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  

With respect to each disorder diagnosed, 
the physician should render an opinion, 
following the examination of the veteran 
and review of his pertinent medical 
history, as to whether it is as least as 
likely as not that a right ankle or 
cervical spine disorder is in any way 
related to the veteran's active military 
service, to include the symptoms noted 
therein.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

5.  If none of the requested development 
actions provides evidence of a nexus 
between any current right ankle or 
cervical spine disorder and the veteran's 
active military service, RO should 
specifically advise him his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims in 
light of all applicable evidence of 
record and all pertinent legal authority, 
as appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C.A. §§ 5100-5107.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him and his 
representative, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 
- 7 -


- 2 -


